[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                 No. 06-13989                 ELEVENTH CIRCUIT
                                                                  JAN 26, 2007
                             Non-Argument Calendar
                                                               THOMAS K. KAHN
                           ________________________
                                                                    CLERK

                  D.C. Docket No. 05-00098-CV-ORL-31-DAB

TRISTAR LODGING, INC.,
d.b.a. Hampton Inn,

                                                          Plaintiff-Appellant,

                                       versus

ARCH SPECIALTY INSURANCE COMPANY,

                                                          Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 26, 2007)

Before BLACK, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Tristar Lodging, Inc. (“Tristar”) appeals a judgment entered for Arch Specialty

Insurance Co. (“Arch”). Tristar contends that the magistrate judge erred in disposing
of the case without a jury trial, in refusing to enter a judgment for Tristar confirming

an appraisers’ award, and in denying Tristar an award of attorneys’ fees and costs.

      We find no reversible error. Tristar waived any right it had to a jury trial.

(R.6-79 at 2; R.12-101 at 3.) And, we find no error in the magistrate judge’s finding

that “there is no evidence in this record to support . . . a conclusion” that Arch “failed

to timely pay all insurance proceeds due and owing.” (R.7-99 at 14.) (quotation

omitted.) Because there was “no showing that the insurer failed to timely pay claims

properly made and substantiated, sufficient to warrant the suit,” Tristar was not

entitled to attorneys’ fees pursuant to § 627.428 Fla. Stat. (R.7-99 at 18.) And,

Tristar was not entitled to a judgment affirming the appraisal for the reasons stated

in the magistrate judge’s order. (R.7-99 at 19-20.)

      AFFIRMED.




                                            2